Citation Nr: 0423322	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  00-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia

THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, claimed as cardiac arrhythmia and hypertension.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.

REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The veteran had active service from August 1959 to August 
1962.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the Huntington, West Virginia, Regional Office 
(RO), which, in part, denied service connection for post-
traumatic stress disorder and cardiovascular disease, claimed 
as cardiac arrhythmia and hypertension.  Appellant 
subsequently appealed an April 2002 rating decision, which 
granted service connection and assigned a 30 percent 
evaluation for post-traumatic stress disorder (thereby 
rendering the psychiatric disability service connection issue 
moot).  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
explained that there was a legal distinction between a claim 
for an "original" rating and an "increased" rating claim.  
In light of the aforestated legal distinction in Fenderson, 
the Board has reframed the psychiatric disability rating 
appellate issue as that delineated on the title page of this 
decision.  

A July 2002 RO hearing was held.  In March 2004, a Travel 
Board hearing was held before the undersigned Acting Board 
Member.  

It should be pointed out that written statements by appellant 
and his representative expressly limited the psychiatric 
disability rating appellate issue to entitlement to a rating 
of 50 percent.  See appellant's February 2003 written 
statement and his representative's statement recorded in the 
March 2004 Travel Board hearing transcript, at T.9, in which 
they clarify that a grant of a 50 percent evaluation would 
satisfy the claim.  In AB v. Brown, 6 Vet. App. 35, 38 
(1993), the Court held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal" and "the claimant will generally be presumed to be 
seeking the maximum available benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  The 


instant case is thus distinguishable from the scenario 
contemplated in AB, since appellant and his representative 
have clearly limited the claim to a request for less than the 
maximum available benefit.  

Thus, the Board construes the psychiatric disability rating 
appellate issue as delineated on the title page of this 
decision and will render a decision herein accordingly.  The 
cardiovascular disease service connection appellate issue 
will be addressed in the REMAND portion of the decision below 
and will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested primarily by 
recurrent intrusive recollections, nightmares, and sleep 
difficulties; there are also symptoms of anxiousness and 
depression.   

2.  It is at least as likely as not that post-traumatic 
stress disorder results in occupational and social impairment 
more nearly reflective of reduced reliability and 
productivity due to such symptoms as flattened affect and 
disturbances of motivation and mood. 

3.  Post-traumatic stress disorder does not result in 
occupational and social impairment with deficiencies in most 
areas, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and inability to establish 
and maintain effective relationships.  



CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for an 
initial evaluation of 50 percent, but no more, for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regards to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  However, in light of the Board's allowance herein of a 
50 percent psychiatric disability rating, and the fact that 
appellant and his representative expressly limited the claim 
to entitlement to a 50 percent rating (See appellant's 
February 2003 written statement and his representative's 
statement recorded in the March 2004 Travel Board hearing 
transcript, at T.9, in which they clarify that a 50 percent 
evaluation would satisfy the claim), the evidence is adequate 
and no further development or notice on said issue appears 
necessary.  

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected post-
traumatic stress disorder in the context of the total history 
of that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

With regard to another procedural matter involving the issue 
of entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder, the VA amended its 
regulations for rating mental disorders, effective November 
7, 1996.  See 38 C.F.R. §§ 4.125-130 (1996-2001).  Section 
4.132 has been redesignated as § 4.130.  Since the rating 
decision appealed from was rendered in 2002, the amended 
version of the mental disorders regulations appears 
applicable in the instant case.

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including post-traumatic stress disorder.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a wormlike setting); inability to establish and 
maintain effective relationships.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  38 C.F.R. § 4.130 (effective 
November 7, 1996).

Numerous Social Security Administration (SSA) records 
included a February 1994 private psychological evaluation 
report, which noted that appellant had resigned from a 
purchasing agent job in April 1993 because of stressful 
conditions.  An anxiety disorder was provisionally diagnosed 
and a score of 62 was assigned on the Global Assessment of 
Functioning Scale (GAF Scale), which deals with the degree to 
which an individual functions socially and industrially.  

VA clinical records indicated that in the 1990's, appellant 
reported that his mother and brother-in-law had recently died 
and he had marked financial difficulties.  Major depression 
was diagnosed and a GAF scale score of 51 was assigned.  In 
January 1996, appellant was depressed and reportedly had been 
unable to work for the past three years.  Major depression 
was diagnosed; and he was considered unemployable.  
Subsequently, his complaints included anxiety related to 
cardiac arrhythmia.

A June 1996 SSA Administrative Law Judge's decision 
determined that under the SSA Act, appellant's severe 
impairments were chronic major depression, rule out bipolar 
disorder, generalized anxiety disorder, and history of 
ventricular arrhythmias; and that he had not performed any 
substantial gainful activity since August 1993.  

VA clinical records indicated that in March 2000, various 
psychiatric disorders were considered and a GAF scale score 
of 50 was assigned.  In May 2000, psychological testing was 
suggestive of a post-traumatic stress disorder.  Appellant 
described an event in Germany in which practice artillery 
fire landed on his encampment, killing scores of soldiers; 
and he alleged assisting with casualties.  Moderate post-
traumatic stress disorder was assessed.  

A March 2001 VA psychiatric examination report noted that 
appellant was unemployed; that he described himself as having 
fewer nightmares and less depression compared to the mid-
1990's; psychometric tests results indicated that he had 
benefited from treatment and currently exhibited less severe 
post-traumatic stress disorder symptoms; and mild to moderate 
post-traumatic stress disorder, in partial remission, caused 
by an in-service artillery shell incident was diagnosed.  A 
GAF scale score of 50 was assigned with "major" impairment 
in vocational and social functioning noted.  An April 2002 
rating decision granted service connection and assigned a 30 
percent evaluation for post-traumatic stress disorder.

On December 2002 VA psychiatric examination, appellant 
reported that he received regular psychiatric treatment and 
that medication had helped him a "great deal."  He reported 
having depression, poor sleep, nightmares concerning the in-
service artillery shellfire accident in question, 
nervousness, avoidance of crowds, and being easily startled.  
He denied problems with anger.  He had been unemployed since 
the early 1990's when he had been a purchasing agent.  He 
reported having a good relationship with his spouse; and that 
he was very involved with family and friends at church.  He 
read, gardened, walked a "great deal", and did other 
activities either alone or with his spouse.  Clinically, 
thought processes and communication were clear and direct; he 
maintained good eye contact; and no hallucinations/delusions 
were evident.  Mood was quite anxious and rather depressed.  
Homicidal/suicidal ideation was denied.  He appeared 
correctly oriented, and recent and remote memory was intact.  
Speech was appropriate, logical, and relevant.  No impulse 
control problems were evident.  Psychometric testing results 
were indicative of mild to moderate depression and anxiety.  
Post-traumatic stress disorder was diagnosed and a GAF score 
of 50 was assigned specifically for "serious" social and 
industrial impairment related to his post-traumatic stress 
disorder.  Significantly, the examiner stated that some of 
appellant's psychiatric symptoms were "largely stabilized on 
medication that assists his functioning to some extent...."

During a March 2004 Travel Board hearing, appellant testified 
that he had various psychiatric symptomatology, including 
flashbacks, nightmares, anxiety attacks, and exaggerated 
startle response. 

The evidentiary record reveals that the GAF Scale scores over 
the years have essentially been 50 or thereabouts.  In 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the Court 
explained that "GAF is a scale reflecting the 
[']psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness....[']  A 55-
60 rating indicates [']moderate difficulty in social, 
occupational, or school functioning.[']"  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 
Vet. App. 266, 267 (1996), wherein the Court stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  However, a GAF scale score is not the 
only finding of significance in rating mental disorders.  
Evaluations are based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  See 38 C.F.R. 
§ 4.126(a) (2003).  

In this case, VA records indicate that the appellant has 
functioned rather adequately, although he has some post-
traumatic stress disorder symptomatology such as 
nightmares/intrusive recollections and apparently is anxious 
and depressed.  There is no indication of an inability to 
engage in activities of daily living.  He did not display any 
bizarre behavior.  Significantly, he has responded relatively 
well to psychotropic medication, receives regular outpatient 
treatment, and his psychiatric disability has been shown to 
remain relatively stable.  With resolution of all reasonable 
doubt, the Board finds that the GAF scores as well as the 
other clinical findings more nearly approximate the criteria 
for a 50 percent evaluation.  The positive evidence indicates 
that his psychiatric disability results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect and disturbances of 
mood (some of the criteria for a 50 percent rating for mental 
illness).  Thus, for the aforestated reasons, the Board 
concludes that it is at least as likely as not that under the 
amended criteria, his psychiatric disability more nearly 
approximates the criteria for a 50 percent rating.  



The record does not indicate that the disability results in 
occupational and social impairment, with deficiencies in most 
areas, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or inability to establish 
and maintain effective relationships (some of the criteria 
for a 70 percent rating for mental illness).  Additionally, 
the clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).  


ORDER

An initial rating of 50 percent, but no more, for post-
traumatic stress disorder is granted, subject to the 
applicable regulatory provisions governing payment of 
monetary awards.  


REMAND

The appellant has argued that cardiovascular disease is 
related to his service-connected post-traumatic stress 
disorder.  He has submitted evidence, pertaining to the 
adverse effects of mental stress on the cardiovascular 
system.  

Although a VA medical opinion was obtained in February 2003 
on the issue of secondary service connection, the opinion did 
not address whether the service-connected disability 
aggravated cardiovascular disease.  



For this reason, additional evidentiary development is needed 
and the issue is REMANDED for the following:

1.  Under the VCAA, notify the 
veteran that to substantiate the 
claim of secondary service 
connection he needs medical evidence 
that the claimed disability is 
etiologically related to 
service-connected post-traumatic 
stress disorder or the service-
connected disability aggravated his 
cardiovascular disease.  Notify the 
veteran too that: 

a.  If he has evidence to 
substantiate his claim, not 
already of record that is not 
in the custody of a Federal 
agency such as records of 
private medical care, he should 
submit the records himself or 
with his authorization, VA will 
make reasonable efforts to 
obtain the records on his 
behalf. 

b.  If he has evidence to 
substantiate his claim, not 
already of record that is in 
the custody of VA or other 
Federal agency including the 
Social Security Administration, 
VA will obtain any such records 
he identifies. 

c.  He should provide any 
evidence in his possession that 
pertains to the claim. 

2. Schedule the veteran for a VA 
examination to determine whether the 
veteran has chronic cardiac arrhythmia 
and hypertension and for an opinion as to 
whether service-connected post-traumatic 
stress disorder caused either chronic 
cardiac arrhythmia, if present, or 
hypertension, and for an opinion as to 
whether service-connected post-traumatic 
stress disorder aggravated either chronic 
cardiac arrhythmia, if present, or 
hypertension.  The claims folder must be 
made available for the examiner for 
review. 

In formulating the opinions, the examiner 
is to consider sound medical principles 
and whether it is at least as likely as 
not (i.e., is there at least a 50 percent 
probability) that there is a causally or 
etiologically link between service-
connected post-traumatic stress disorder 
and either chronic cardiac arrhythmia, if 
present, or hypertension; and whether the 
service-connected post-traumatic stress 
disorder aggravate any chronic cardiac 
arrhythmia, if present, or hypertension. 

The term "aggravate" means post-service 
aggravation of a non-service-connected 
condition by a service-connected 
condition, that is, an increase in 
severity of a non-service-connected 
disability  attributable to and caused by 
an already service-connected condition.  
In other words, a permanent worsening of 
the underlying condition as contrasted to 
temporary or intermittent worsening of 
symptoms.  

3.  After the requested development has 
been completed, adjudicate the claim, 
considering secondary service connection.  
If any benefit sought is denied, prepare 
a supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



